Citation Nr: 1001641	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-08 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an upper back 
disability, to include the thoracic and cervical spine.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1970 to 
October 1976 and from December 1976 to February 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for an "upper back condition (also claimed as 
neck)".  

The Board remanded the claim in April 2008 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this appeal.  The RO and AMC 
provided the Veteran with VCAA notice as to all elements of 
the claim in correspondence dated in June 2005 and April 
2008, respectively.  In correspondence dated in March 2006, 
he was notified of how VA determines the disability rating 
and effective date when a disability is found to be connected 
to service.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

While the Board regrets the additional delay in this case, 
for the reasons discussed below, the case must be returned to 
the AMC/RO to secure an additional VA examination and medical 
opinion that includes an evaluation and discussion of the 
Veteran's thoracic spine and cervical spine.

The Veteran's present claim for service connection was 
received in February 2005; he described bad discs in the 
lower back, which was already service-connected, and in the 
"upper back."  He stated that he experienced pain in the 
upper back once in a while, and when it happened, it moved up 
his back to his shoulders, then up his neck and caused a 
headache.  In reference to his claims for service connection 
for an "upper back" disability and an increased rating for 
a lower back disability, he pointed the RO to a McGuire 
magnetic imaging resonance (MRI) report.  

VA treatment records that were obtained prior to the November 
2005 rating decision included October 2001 X-ray evidence of 
mild spondylosis and degenerative disc disease with narrowing 
of the neural foramina between C4-5 and C6-7.  In a September 
2005 VA spine examination report, the Veteran complained of 
pain localized to the posterior aspects of the cervical spine 
that radiated outward to both shoulders and upward to the 
left side of his head.  He indicated that his cervical spine 
had given him trouble since 1990.

The November 2005 rating decision considered service 
connection for an upper back and neck disability, but denied 
the claim, finding that there was no evidence of a neck or 
upper back disability in service.  The decision added that 
although there was evidence of a current cervical spine 
disability, there was nothing linking that disability to 
service.  In subsequent statements the Veteran repeatedly 
reiterated that he was claiming an "upper back" disability, 
but continued to refer the RO to an MRI showing a disability 
at C4-C5.  In his substantive appeal, he stated that he did 
not believe that he ever made any statements about claiming a 
neck disability.

As outlined above, there appears to be some confusion or 
miscommunication about the location of the Veteran's claimed 
disability.  The Board points out that the cervical spine 
generally refers to the neck, and the thoracic spine 
generally refers to the area of the back between the base of 
the neck and lower back.  Colloquially, one might understand 
a reference to the "upper back" to mean the area from the 
shoulders to the waist.  The VA examiner is asked to assist 
the Veteran in specifying all areas of the thoracic and/or 
cervical spine in which he claims a disability related to 
service; he is already service-connected for a lumbar spine 
disability.

The Board also notes that VA treatment records or examination 
reports refer to MRI studies performed in March 2004 and 
August 2004.  In multiple statements the Veteran referred to 
a VA MRI report that showed perforated or herniated discs at 
L4-L5 and at C4-C5.  It does not appear that the actual 
reports have been obtained and associated with the claims 
folder.  The AMC/RO must ensure that any MRI reports since 
the Veteran first sought treatment at the Richmond VA Medical 
Center (VAMC) in October 2001 are obtained and associated 
with the claims folder.

Various statements from the Veteran and his representative 
have asserted that he has a current "upper back" disability 
due to a traumatic accident during service in which he fell 
out of a moving vehicle and/or due to general wear and tear 
from heavy lifting during service.  He alleged that he did 
not complain about back problems in service because he was 
taught to just deal with it and feared it would harm his 
military career.  His military occupational specialties 
included transportation management officer, field artillery 
cannoneer, and packaging specialist.  Service treatment 
records documented a March 1980 car accident, but included no 
complaints, findings, or treatment for any back or neck pain.  
A retirement chest x-ray report dated in December 1991 listed 
findings of mild degenerative changes of the thoracic spine 
and mild anterior wedging of the T8 and T10 vertebral bodies.  
In a retirement report of medical history dated in January 
1992, the Veteran indicated that he had experienced recurrent 
back pain.  The physician's summary detailed that he had 
occasional mid-thoracic muscle tension that was easily 
relieved.

The first post-service evidence of any back or neck 
disability was contained in VA treatment records dated in 
October 2001, which included mild spondylosis of the thoracic 
spine and a cervical spine disorder.  As a new patient at the 
VAMC, the Veteran described his employment with the postal 
service and previous exercise that included running, mountain 
biking, and weight lifting.  He complained of recurrent low 
back pain and neck pain.  It appears that the December 1991 
and October 2001 x-ray findings related to the thoracic spine 
were not previously considered in the adjudication of the 
claim for an "upper back" disability.  These findings are 
favorable to the Veteran's claim for service connection for 
an upper back disability and must be considered.

Finally, the Board has reviewed the February 2009 VA 
examination report, which concluded that a current cervical 
spine disability was related to service, but finds that the 
medical opinion is not adequately supported by an articulated 
rationale.  Although the examiner indicated that she reviewed 
the claims file, the opinion appears to be based solely on 
the Veteran's reported history of lifting and self-treatment 
for pain in service.  As noted above, service treatment 
records are entirely silent for any reference to the neck or 
cervical spine.  The examination report also documented that 
the Veteran had worked full-time at the post office for 17 
years [since 1992], and he reported flares with lifting and 
bending his neck forward and twisting.  The medical opinion, 
however, did not account for any of the Veteran's post-
service occupational or recreational activities or the fact 
that the first evidence of record of any subjective 
complaints or objective findings related to the cervical 
spine was in October 2001.  On remand for a VA spine 
examination, and in the absence of any in-service objective 
evidence of any cervical spine disability, the VA examiner 
must obtain and consider the Veteran's in-service and post-
service occupational and recreational history and consider 
his post-service lay statements regarding any thoracic or 
cervical spine pain in rendering a medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA, who 
treated him for any upper back or neck 
disability (thoracic or cervical spine).  
Of particular interest are VA MRI reports, 
including those dated in March and August 
2004, and VA treatment records dated from 
June 2005 to the present.  After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the Veteran is provided the 
opportunity to obtain and submit those 
records for VA review.

2.  After all outstanding pertinent records 
have been obtained and associated with the 
claims file, the Veteran should be 
scheduled for a VA spine examination to 
evaluate the current nature and etiology of 
his claimed upper back disability, to 
include the thoracic and cervical spine.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the examiner for 
a review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for the 
Spine, changed on April 20, 2009.  

The examiner is asked to assist the Veteran 
in specifying all areas of the thoracic 
and/or cervical spine in which he claims a 
disability related to service.  The 
examiner also should obtain a comprehensive 
in-service and post-service occupational 
and recreational history from the Veteran.  

Following a thorough review of the claims 
folder (including the medical and lay 
evidence) and interview and examination of 
the Veteran, the examiner is asked to 
provide a medical opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
thoracic spine disability and/or cervical 
spine disability was caused or aggravated 
by military service.  Sustainable reasons 
and bases (medical analysis and rationale) 
are to be included with the opinions, 
including a discussion of any alternative 
etiology of any current thoracic or 
cervical spine disability.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal (service connection for 
an upper back disability, to include the 
thoracic and cervical spine) should be 
reviewed with consideration of all 
applicable laws and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


